Opinión disidente del
Juez Asociado Señor Negrón García.
I — I
Este certiorari versa sobre una apelación presentada ante el Tribunal de Circuito de Apelaciones el 14 de julio de 1995. A pesar de que los apelantes, Rivera Díaz y otros, informaron en septiembre de 1995 a dicho foro que habían presentado un proyecto de exposición narrativa de la prueba (en adelante E.N.R) en el Tribunal de Primera Ins-tancia para su aprobación, se cruzaron de brazos sin hacer *201las gestiones para darle seguimiento. No fue hasta que el Tribunal de Circuito de Apelaciones dictó una sentencia desestimatoria el 25 de marzo de 1996 —más de seis (6) meses después— que comparecieron de nuevo para solici-tar su aprobación.
Ciertamente, los apelantes no desplegaron la diligencia requerida. Se trata de una sencilla y corta E.N.P. que con-siste de cinco (5) páginas, tamaño legal, a doble espacio. ¿Cómo justificar una tardanza de seis (6) meses?
l — l HH
El derecho de apelación no es automático. Presupone un diligenciamiento y su perfeccionamiento. La preparación de una E.N.P. no es un trámite nuevo. Forma parte de nuestro esquema de derecho apelativo penal y de revisión civil desde hace más de veinte (20) años; ciertamente, mu-cho antes de la creación del primer Tribunal de Apelacio-nes y del actual Tribunal de Circuito de Apelaciones. Las normas reglamentarias existían ya en nuestras Reglas de Procedimiento Civil, Criminal y en el Reglamento de este foro. En lo esencial, los reglamentos que aprobamos para el Tribunal de Circuito de Apelaciones simplemente recogie-ron las normas y prácticas prevalecientes. No existe razón alguna para dejar de aplicarlo con tanta laxitud.
Debemos, pues, mantener la deferencia necesaria para que el Tribunal de Circuito de Apelaciones funcione sin demoras innecesarias y sin que se congestione su calenda-rio con recursos indebidamente perfeccionados o frívolos.
Finalmente, nos preocupa el alcance irrestricto de la de-cisión mayoritaria. Según ella: ¿es menester siempre hacer un apercibimiento previo? De responder ésta en la afirma-tiva, ¿se ha tomado en consideración el impacto económico que generará en la labor secretarial, el costo de documen-tos y los gastos de franqueo? De cualquier manera, sugeri-mos, respetuosamente, a la mayoría una enmienda inme-*202diata al Reglamento del Tribunal de Circuito de Apelaciones para esclarecer éstos y otros extremos.